Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 09, 2019

The Court of Appeals hereby passes the following order:

A20A0399. DAMON ZEIGLER v. CYNTHIA DEMETRIA ZEIGLER et al.

      On July 16, 2019, this Court granted an application for discretionary appeal
filed by Damon Zeigler. See Case Number A19D0528. The order directed him to file
a notice of appeal within 10 days of the date of the order. See OCGA § 5-6-35 (g).
Thirteen days later, on July 29, 2019, Zeigler filed his notice of appeal.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556, 556 (373 SE2d 824)
(1988). Because no notice of appeal was filed within 10 days of the order granting
the discretionary application, the notice of appeal is untimely. Accordingly, this
appeal is DISMISSED for lack of jurisdiction

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/09/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.